Denied and Opinion Filed November 21, 2017




                                           S    In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-17-01293-CV

                       IN RE TOYOTA MOTOR CORPORATION AND
                       TOYOTA MOTOR SALES, U.S.A, INC., Relators

                  Original Proceeding from the 134th Judicial District Court
                                    Dallas County, Texas
                             Trial Court Cause No. DC-16-15296

                              MEMORANDUM OPINION
                         Before Justices Lang-Miers, Myers, and Boatright
                                  Opinion by Justice Lang-Miers
        In this original proceeding, relators seek relief from the trial court’s November 2, 2017

order compelling relators to respond to certain discovery requests. To be entitled to mandamus

relief, a relator must show both that the trial court has clearly abused its discretion and that

relator has no adequate appellate remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36

(Tex. 2004) (orig. proceeding). Based on the record before us, we conclude relators have not

established that the trial court clearly abused its discretion. Accordingly, we deny relators’

petition for writ of mandamus. See TEX. R. APP. P. 52.8(a) (the court must deny the petition if

the court determines relator is not entitled to the relief sought).



                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE
171293F.P05